In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               Nos. 02-18-00362-CR
                                    02-18-00363-CR

                          ALEXIS BOTELLO, Appellant

                                         V.

                              THE STATE OF TEXAS



                   On Appeal from Criminal District Court No. 2
                              Tarrant County, Texas
                      Trial Court No. 1376941D, 1376957D


                                      ORDER

      On the court’s own motion, it is ORDERED that the trial court clerk deliver

the originals of State's Exhibits No. 1 (911 Call), State’s Exhibit No. 10 (Walmart

Video (unredacted), State’s Exhibit No. 79 (Defendant’s Interview),        and State’s

Exhibit No. 80 (Defendant’s Interview (unredacted) to this court no later than

Thursday, September 19, 2019.

      The exhibits will be returned to the trial court upon issuance of the mandate.
       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court clerk, and the court reporter.

       Dated September 12, 2019.


                                                        Per Curiam




                                             2